[CYTRX CORPORATION LETTERHEAD] July 16, VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Jeffrey P. Reidler, Assistant Director Re: Comment letter dated June 7, 2010 CytRx Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March15, 2010 File Number: 000-15327 Ladies and Gentlemen: By letter dated June 7, 2010 (the “Comment Letter”), the staff of the Division of Corporation Finance (the “Staff”) provided CytRx Corporation (“we,” “our,” “us” or the “Company”) with comments on the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (the “2009 Report”). This letter sets forth our responses to the Comment Letter.We have reproduced below the text of the Staff’s comments, followed by our responses in bold face.The numbered paragraphs below correspond to the numbered paragraphs of the Comment Letter. Patent and Propriety Rights, Page 10 1. Please expand this section to disclose all material patents, the products or technologies to which they relate, the related expiration dates, the jurisdictions that issued them, and indicate if the patents are owned or licensed. In the Company’s Annual Report on Form10-K for the year ending
